Citation Nr: 9916768	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to nicotine dependence.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran served on active duty for approximately 23 years 
and seven months, to include the period from October 1971 to 
August 1974.  The veteran died on February [redacted] 1998.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Sioux Falls, 
South Dakota, which denied a claim of entitlement to service 
connection for the cause of the veteran's death, to include 
as due to nicotine dependence.

The appellant has raised the argument that the veteran's 
death was the result of exposure to Agent Orange, or some 
other herbicide, during service.  This claim has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The claims file does not contain competent evidence of a 
nexus between the veteran's service and his cause of death, 
or that a service-connected disability caused or contributed 
substantially or materially to the cause in the veteran's 
death.

3. There is no competent medical evidence indicating that the 
veteran's tobacco use during service caused or contributed to 
his death, or that the veteran's cause of death is related to 
nicotine dependence developed during service.
CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant asserts that service connection should be 
established for the cause of the veteran's death, which the 
death certificate lists as pneumonia, due to, or as a 
consequence of intracerebral hemorrhage.  The appellant 
essentially argues that the veteran's peripheral neuropathy 
caused his death, or, in the alternative, that his pneumonia 
and/or intracerebral hemorrhage developed due to smoking 
during service, or was otherwise aggravated as a result of 
nicotine dependence incurred as a result of the veteran's 
inservice tobacco use. 

The veteran's service medical records include a retirement 
examination report, dated in June 1974, which shows that his 
lungs and chest were clinically evaluated as normal, and that 
he had 10 centimeter surgical scars on both temporal areas 
WHNS (well-healed non-symptomatic).  The veteran reported 
that he had received a head injury in 1950, that he had been 
unconscious for two hours, and that Crutchfield tongs had 
been applied.  The accompanying report of medical history 
shows that the veteran denied shortness of breath, asthma or 
a chronic cough, and that he reported that he had had a head 
injury.  His chest X-ray was normal.  A record, dated in 
January 1967, contains a notation of "bronchitis-smoker."  
A record, dated in March 1973, contains notations to the 
effect that the veteran smoked, and an impression of URI 
(upper respiratory infection) and smoking.  The remainder of 
the veteran's service medical records are silent as to 
complaints, treatment or diagnosis involving smoking, a 
respiratory disorder, or an intracerebral hemorrhage.

Post-service medical records include a VA outpatient report, 
dated in August 1981, which notes that the veteran had a two 
pack-per-day smoking habit. A VA hospital report, and a VA 
operation report, each dated in December 1984, note a 30+/30 
pack/year cigarette smoking history, respectively.  A VA 
hospital report, dated in August 1988, is remarkable for a 
noted history of "a forty year plus, pack a day smoking 
history," and a diagnosis of tobacco dependence.  A VA 
hospital report, dated in January 1994, is remarkable for a 
notation, "he smoked 1 to 2 packs a day for the last 47 
years," and a diagnosis of tobacco abuse.

In December 1997, the RO sent the veteran a questionnaire 
regarding his smoking history.  In January 1998, the RO 
received the veteran's response.  The veteran indicated that 
he had begun to smoke shortly after entering service in 1949, 
and that he did not smoke prior to his active duty.  He 
further indicated that he smoked 11/2 packs per day while on 
active duty, and that he had been smoking 1/2 pack per day for 
the last three years.

A VA hospital report, dated in February 1998, shows that the 
veteran was admitted for evaluation of a syncopal episode 
after a fall at home.  His medical history was noted to 
include chronic alcohol abuse, chronic obstructive pulmonary 
disease (COPD) and chronic hepatitis B.  Persistent 
bronchitis was also noted.  Several days after being 
admitted, a CT scan of the head revealed a parenchymal 
hemorrhage and indications of aspiration pneumonia were 
noted.  The diagnoses were intracerebral hemorrhage, 
aspiration pneumonia, hyponatremia, chronic obstructive 
pulmonary disease, alcohol abuse, tobacco use and chronic 
hepatitis B.

The veteran died on February [redacted] 1998.  The death certificate 
listed the cause of death as pneumonia, due to, or as a 
consequence of intracerebral hemorrhage.

An undated letter from a VA physician, R. I. Porter, M.D., 
shows that Dr. Porter stated that he had treated the veteran 
for the last five years of his life, and that the veteran had 
chronic, recurrent lung disease directly related to his 
beginning cigarette smoking while in the service.

An opinion from Stephen Wilbur, M.D., dated in March 1999, 
shows that Dr. Wilbur summarized the veteran's medical 
history as it pertained to smoking, and that his assessments 
included "nicotine dependence, chronic with nicotine 
dependence as likely as not developing prior to entry into 
active military service," as well as "COPD with chronic 
bronchitis and pulmonary emphysema as likely as not a direct 
result of tobacco abuse due to nicotine dependence."  Dr. 
Wilbur further noted that the veteran's acute 
bronchopneumonia preceding his death was less likely than not 
associated with tobacco abuse and nicotine dependence and 
more likely than not due to the veteran's markedly altered 
mental status and possible aspiration and/or other acute 
event occurring in the terminal phase of his life.  Finally, 
Dr. Wilbur stated that the veteran's intracerebral hemorrhage 
was as likely as not due to an occult berry aneurysm, and 
that he could not offer an opinion as to whether the 
veteran's closed head injury in about 1950 was related to the 
intracerebral hemorrhage that caused his death.  

At the time of the veteran's death, service connection was in 
effect for urticarial, evaluated as 10 percent disabling, as 
well as peripheral neuropathy of both lower extremities, a 
chip fracture of the right middle finger, a hemorrhoidectomy, 
and a chip fracture of the right cuboid, all evaluated as 
noncompensable.  The appellant essentially argues that 
service connection for the cause of the veteran's death is 
warranted under two theories.  First, she asserts that his 
death was caused by his service-connected peripheral 
neuropathy.  Second, she asserts that the veteran's cause of 
death was due to his inservice smoking.  Specifically, she 
asserts that the veteran's pneumonia and/or cerebral 
hemorrhage was caused or aggravated by nicotine dependence 
incurred during his service.  It is neither claimed nor shown 
that the veteran's urticarial, chip fracture of the right 
middle finger, hemorrhoidectomy or chip fracture of the right 
cuboid played any role in his death.


II.  Analysis

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R.          § 3.312.  In order to have been service-
connected, a disability must have been incurred in service, 
or proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Before addressing the merits of a claim, the threshold 
question which must be answered is whether the appellant has 
presented evidence of a well-grounded claim.  In this regard, 
the appellant has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded;" that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate a medical diagnosis 
of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, 126 F. 3d 
1464 (1997). 

A.  Direct Service Connection

With regard to the possibility of service connection for the 
cause of death on a basis that does not involve nicotine 
dependence or tobacco use, the Board finds that there is no 
competent evidence linking any injury or disease during 
service to the veteran's cause of death.  In this regard, the 
death certificate listed the cause of death as pneumonia, due 
to, or as a consequence of intracerebral hemorrhage.  
However, the first indication of pneumonia or an 
intracerebral hemorrhage in the record is in the February 
1998 VA hospital report.  This is approximately 23 years 
after service, and the claims file does not contain competent 
evidence of a nexus or link between the veteran's service and 
the pneumonia, or intracerebral hemorrhage, that contributed 
to his death.  In addition, there is no competent evidence of 
a nexus or link between any of the veteran's service-
connected disabilities, to include peripheral neuropathy, and 
the pneumonia, or intracerebral hemorrhage, that contributed 
to his death.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  Accordingly, service connection for the 
cause of the veteran's death on a basis other than nicotine 
dependence or tobacco use must be denied as not well 
grounded.
B.  Nicotine Dependence and Tobacco Use

VA's General Counsel has held that: A determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel, 
based on accepted medical principles relating to the 
condition; and direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use during active service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (June 1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).  The question of whether the veteran 
acquired a dependence on nicotine in service is a medical 
issue.  Id.

After a review of the medical evidence associated with the 
file, the Board finds that a claim of entitlement to service 
connection for the cause of the veteran's death based on the 
theory that the veteran's pneumonia and/or intracerebral 
hemorrhage resulted from use of tobacco during service is not 
well grounded.  The evidence shows that the veteran reported 
that he had continued to smoke between the time of his 
separation from service in 1974 and his first diagnoses of 
pneumonia and intracerebral hemorrhage, which came 
approximately 24 years after service, in February 1998.  
Furthermore, the claims file does not contain any competent 
evidence relating the veteran's pneumonia, or his 
intracerebral hemorrhage, to use of tobacco during service.  
Accordingly, the claims of entitlement to service connection 
for pneumonia and intracerebral hemorrhage as a result of 
tobacco use during service, must be denied as not well 
grounded.  

The Board further finds that the claim that the veteran's 
pneumonia and/or intracerebral hemorrhage are secondary to 
nicotine dependence which arose from the veteran's tobacco 
use during service is also not well grounded.  Assuming 
arguendo that the veteran developed nicotine dependence 
during service, there is no competent evidence showing that 
the veteran's pneumonia, or his intracerebral hemorrhage, 
were related to such nicotine dependence.  In this regard, 
the Board notes that Dr. Wilbur specifically stated that the 
veteran's acute bronchopneumonia preceding his death was less 
likely than not associated with tobacco abuse and nicotine 
dependence.  Therefore, the Board finds that the claim that 
nicotine dependence begun in service was the proximate cause 
of the veteran's pneumonia and/or intracerebral hemorrhage is 
not well grounded.

C.  Conclusion

In reaching this decision, the Board has considered the 
appellant's written statements submitted in support of her 
claim.  While the lay statements of observed fact and 
symptomatology are noted and have been given full 
consideration, the appellant's statements--as lay opinions--
are not competent evidence of a diagnosis of nexus between 
the veteran's nicotine dependence and his cause of death.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In summary, since the record does not contain competent 
medical evidence that establishes a nexus or link between the 
cause of the veteran's death and an in-service injury or 
disease, a service-connected disability, or on the basis of 
nicotine dependence or the use of tobacco.  The Board 
therefore finds that the appellant has not met her "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Accordingly, entitlement 
to service connection for the cause of the veteran's death is 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

